 
Quota Share Reinsurance Contract
 
Reinsured
 
AmTrust Europe Limited, Nottingham, England and/or AmTrust International
Underwriters Limited, Eire.
     
Principal Address
 
Market Square House
   
St. James’s Street
   
Nottingham
   
NG1 6FG
   
United Kingdom
     
Preamble
 
Whereas the Reinsured underwrite certain business and are desirous of reinsuring
a proportion of such business, being all policies and/or contracts.  Now
therefore it is agreed that this Contract shall indemnify the Reinsured, subject
to the following terms and conditions.
         
The titles allocated to the clauses listed under Conditions are intended solely
for the convenience of reference and will not affect the meaning,
interpretation, construction or effect of this Contract.
     
Type
 
Quota Share Treaty.
     
Class and Period of Business
 
This Contract shall cover all policies classified by the Reinsured as Medical
Malpractice, including associated liability coverages and policies covering
physician defense costs, written or renewed by the Reinsured on or after 2nd
April 2011.
         
This Contract will also cover all such policies written or renewed by the
Reinsured on or before 1st April 2011 at the sole option of the Reinsured (the
“Inforce Option”), such option to be exercised by June 30, 2011.
         
This Contract shall remain in effect continuously thereafter unless the
Reinsurer or Reinsured elects to terminate this Contract effective as of April
1, 2012 or any April 2 thereafter.  If the Reinsurer or Reinsured elects to so
terminate this Contract, it shall give written notice to the other party hereto
not less than four months prior to the termination date.  Termination shall be
on a run-off basis, with runoff to include the full original term of multi-year
policies.  In the alternative, the Reinsured in its sole option may elect to cut
off the Reinsurer’s liabilities and return the  associated unearned premium,
with such cut-off to occur either as of the date of termination or as of the
first anniversary date of each multi-year policy that falls on or after the
termination date.
     
Treaty Detail
 
The Reinsured shall cede and the Reinsurer shall accept by way of reinsurance a
Quota Share Percentage of the business stated in ‘Class and Period of Business’.
         
The percentage Quota Share Cession to the Reinsurer shall be Forty per cent
(40%). Cessions to AmTrust International Insurance Ltd. shall be deemed retained
by the Reinsured.
       
  
The maximum limit of liability attaching hereunder shall be:

 

 
 

--------------------------------------------------------------------------------

 



   
EUR 5,000,000 (Five Million Euros) or currency equivalent (on a 100% (One
Hundred Percent) basis) per original claim any one original policy.
         
The Reinsured may submit risks that are not otherwise subject to this Contract,
including but not limited to risks with limits greater than EUD 5,000,000, to
the Reinsurer for Special Acceptance (“Acceptance”).  Such risks, if accepted by
the Reinsurer in its sole judgment, will be subject to the terms of this
Contract except to the extent that such terms are modified in the
Acceptance.  For any such risks, the Reinsurer shall confirm its Acceptance in
writing, along with any modification of the Contract terms for such Acceptance.
The Reinsurer’s written confirmation of the Acceptance will become part of the
Contract.
         
It is agreed that the liability of the Reinsurer on all business ceded hereunder
shall commence and cease simultaneously with that of the original Policies and
shall follow the original terms, clauses, conditions and settlements of the said
Policies, subject to the terms and conditions of this Contract.
     
Original Net Premium
 
In respect of the risks ceded hereunder the Reinsured shall pay to the Reinsurer
their proportion of the Original Net Premiums.
         
Original Net Premium shall mean the gross premium written by the Reinsured on
business protected hereunder during the period of this Contract less taxes,
cancellations, returned premiums and original commissions.
     
Territorial Scope
 
The territorial scope of this Contract shall be as provided in the risks ceded
hereunder for insureds located in Italy.
     
Commission
 
The Reinsurer shall allow the Reinsured a Fixed Commission of 3.5% (Three and
one half Percent) on Original Net Premium ceded hereunder.
         
The Reinsurer shall further allow the Reinsured a Profit Share on Original Net
Premiums ceded hereunder, being in addition to the 3.5% Fixed Commission.
         
The Profit Share will apply separately to each twelve month period this Contract
remains in effect (“Contract Year”) and will be adjusted quarterly, the first
adjustment to be made 1st April 2013.  Reinsured’s Profit Share is 50% of the
amount by which Incurred Net Loss Ratio is below 65% of the Original Net
Premium.  For purposes of calculating profit share, multi-year policies shall be
split into individual years so that the maximum original policy period in a
Contract Year shall be 12 months plus odd time not exceeding 18 months in
all.  In the event that the Reinsured exercises its Inforce Option as described
above, the premium and losses reinsured under that option will be combined with
the first Contract Year for the calculation of the Profit Share. The first
Contract Year will be- April 2, 2011 through March 31, 2012, both days
inclusive, and subsequent Contract Years will begin April 1 of each year)
         
 “Incurred Net Loss Ratio” shall be defined as net paid and outstanding Losses
(inclusive of IBNR as established by the Reinsured after consultation with the
Reinsurer), being paid and outstanding Losses (“Losses” being further defined
under the Loss Settlement Clause) less third party recoveries, divided by
Original Net Premium (as defined above) for risks attaching during the Contract
Year, as a percentage.
     
Brokerage
  
1.25% on Original Net Premium ceded.

 
 
 

--------------------------------------------------------------------------------

 


Accounts
 
Accounts of the transactions between the Reinsured and the Reinsurer hereunder
both in respect of premiums and Losses and all items relative to these risks,
separately for each Contract Year, shall be rendered by the Reinsured to the
Reinsurer quaterly and received by the Reinsuer within 30 (Thirty) days after
the end of each quarter.   After receipt of the account by the Reinsurer the
balance due hereon shall be paid within 30 (Thirty) days thereafter.
         
The Reinsured shall provide a full individual claim listing quarterly for each
of the risks ceded hereunder.
     
Cash Loss Limit
 
Should any claim payment hereunder in respect of any loss to this Contract
exceed EUR 50,000 (Fifty thousand Euros) (for 100%) or currency equivalent then
the Reinsured may request special payment by the Reinsurer of the relative
amount of such Cash Claim on submission in writing of full loss
details.  Amounts falling to the share of the Reinsurer will be due immediately
(and in any event within 30 days).
     
Reinsurer Contract Documentation
 
This document details the contract terms entered into by the Reinsurer and
constitutes the contract document.
         
With the exception of Contract Endorsements, which may become necessary to
formalise any amendments or alterations to this Contract, no further evidence of
cover will be issued.
     
Security
 
The Reinsurer will post security equal to 100% of the ceded unearned premium and
outstanding Losses including IBNR/ calculated by the Reinsured at 75% confidence
factor immediately upon being asked to do so and adjusted quarterly.  Security
shall only be required if the Reinsurer’s Bests rating is reduced to lower than
A minus stable or if the Reinsurer’s surplus is less than $600,000,000.
     
Conditions
 
Reinsurance Clause
   
It is agreed that the liability of the Reinsurer on all business ceded hereunder
shall commence and cease simultaneously with that of the original policies and
shall follow the original terms of the said policies, subject to the terms of
this Contract.
         
Offset Clause
   
The Reinsured and the Reinsurer, each at its option, may offset any balance or
balances, whether on account of premiums, claims and losses, loss expenses or
salvages due from one party to the other under this Contract.
         
Loss Settlement Clause
   
“Losses” as defined herein include all loss settlements made or to be made  by
the Reinsured, provided the same are within the terms of the original policies,
- including loss adjustment costs and expenses allocable to a specific claim
incurred by the Reinsured in the investigation, appraisal, adjustment,
settlement, litigation, defence or appeal of a specific claim. Losses shall be
unconditionally binding upon the Reinsurer and amounts falling to the share of
the Reinsurer shall be payable by them upon reasonable evidence of the amount
paid being given by the Reinsured.
         
Currency Conversion Clause
 
  
For the purpose of this Contract currencies other than the currency in which
this Contract is written shall be converted into that currency at the rates of
exchange used in the Reinsured’s books or where there is a specific remittance
for a loss settlement at the rates of exchange used in making such remittance.

 
 
 

--------------------------------------------------------------------------------

 



   
Inspection Clause
   
For as long as either party remains under any liability hereunder the Reinsured
shall, upon request by the Reinsurer, make available at the Reinsured’s head
office or wherever the same may be located, for inspection at any reasonable
time by such representatives as may be authorised by the Reinsurer for that
purpose, all non-privileged information (meaning information which would not
breach an applicable privilege by being shared) relating to business reinsured
hereunder in the Reinsured’s possession or under its control and the said
representatives may arrange for copies to be made at the Reinsurer’s expense of
any of the records containing such information as they may require.
         
If required by the Reinsured, the Reinsurer agrees to enter into a
confidentiality agreement prior to undertaking any inspection of records.  This
would provide that all terms and conditions of this Contract and any information
provided in the course of inspection shall be kept confidential by the Reinsurer
as against third parties, unless the disclosure is in line with those scenarios
detailed in the “Confidentiality” Clause.
         
Confidentiality Clause
   
The Reinsurer shall regard the transactions under this Contract as strictly
confidential and shall not at any time, during its currency or thereafter, make
any use, either directly or indirectly, of the information afforded of the
business and connections of the Reinsured which shall or may in any way operate
to the prejudice or detriment of the latter.
         
The restrictions as outlined in the Clause shall not apply to communication or
disclosures that the Reinsurer is required to make to its statutory auditors,
retrocessionaires, associates, legal counsel, arbitrators involved in any
arbitration procedures under this Contract or disclosures required upon subpoena
or other duly issued order of a court of other governmental agency or regulatory
authority.
         
Follow the Fortunes
         
A.       Any business ceded hereunder is subject to the terms and conditions of
the Reinsured’s Original Policy or Policies and automatically follows all
changes in coverage and all endorsements made a part of such policy or policies.
Should any regulatory or other legal restriction of any state require
modification of any subject policy to which this Contract applies, the liability
of the Reinsurer will follow that of the Reinsured.
         
B.        Nothing herein will in any manner create any obligations or establish
any rights against the Reinsurer in favour of any third parties or any persons
not parties to this Contract except as provided in the Insolvency Clause.
         
Errors and Omissions Clause
       
  
Any inadvertent error or omission on the part of either the Reinsured or the
Reinsurer shall not relieve either party from any liability which would have
attached hereunder, provided that such error or omission is rectified
immediately upon discovery

 
 
 

--------------------------------------------------------------------------------

 



   
Special Termination Clause
         
The Reinsurer may terminate this Contract in the event of any of the following
(clauses 1 through 5 below, collectively, the “Reinsured Special Termination
Events”) by written notice to the Reinsured no later than thirty (30) days (or
in the case of a Reinsured Special Termination Event described in subsection (1)
below, ten (10) days) following actual knowledge of the applicable Reinsured
Special Termination Event by the Reinsurer:
         
1)    the Reinsured is thirty (30) or more days in arrears on payment due to the
Reinsurer under this Contract, and has not cured such breach within thirty (30)
days following written notice thereof from the Reinsurer (unless the amount not
so paid is the subject of a good faith dispute) (a “Reinsured Payment Default”);
   
2)    the Reinsured has ceased writing new or renewal business and has elected
to run off its existing business or an insurance or other regulatory authority
has ordered such party to cease writing new or renewal business;
   
3)    the Reinsured has become insolvent, or has been placed into liquidation or
receivership (whether voluntary or involuntary), or there have been instituted
against it proceedings for the appointment of a receiver, liquidator,
rehabilitator, conservator, or trustee in bankruptcy or other agent known by
whatever name, to take possession of its assets or control of its operations
   
4)    a Reinsured Change of Control has occurred.  For purposes of this
Agreement, a “Reinsured Change of Control” will be deemed to occur with respect
to the Reinsured when either (a) an individual person, corporation or other
entity, or a group of commonly controlled persons, corporations or entities,
acquires, including through merger, directly or indirectly, more than fifty
percent (50%) of the voting securities of the Reinsured or obtains the power to
vote (directly or through proxies) more than fifty percent (50%) of the voting
securities of the Reinsured, except if such individual person, corporation or
other entity is under common control with such Reinsured, or (b) AmTrust
Financial Services, Inc. (“AmTrust”) no longer directly or indirectly controls
the power to vote more than fifty percent (50%) of the voting securities of the
Reinsured; provided that in no event shall the acquisition, including through
merger, of more than fifty percent (50%) of the voting securities of AmTrust or
of the power to vote (directly or through proxies) more than fifty percent (50%)
of the voting securities of AmTrust, or the merger, combination or amalgamation
of AmTrust into any person, or similar transaction pursuant to which AmTrust
shall not be the surviving entity, be deemed a " Reinsured Change of Control";
or
   
5)    the combined shareholders' equity of the Reinsured and the Affiliates is
reduced to 50% or less of the amount of such shareholders’ equity at either the
inception of this Contract or at the latest renewal or anniversary date of this
Contract.
         
Termination as a result of a Reinsured Payment Default shall be effective upon
not less than ten (10) days prior written notice from the Reinsurer to the
Reinsured, and termination as a result of any other Reinsured Special
Termination Event shall be effective upon not less than thirty (30) days prior
written notice from the Reinsurer to the Reinsured.  For greater certainty, the
Reinsurer may not terminate this Contract as a result of a Reinsured Special
Termination Event unless such event is continuing on the date it delivers its
notice of termination to the Reinsured.
       
  
The Reinsured may terminate this Contract, in the event of any of the following
(clauses 1 through 6 below, collectively, the “Reinsurer Special Termination
Events”) by written notice to the Reinsurer no later than thirty (30) days (or
in the case of a Reinsurer Special Termination Event described in subsection (1)
below, ten (10) days) following actual knowledge of the applicable Reinsurer
Special Termination Event by the Reinsured:

 
 
 

--------------------------------------------------------------------------------

 



   
1)    the Reinsurer is thirty (30) or more days in arrears on payment due to the
Reinsured under this Contract and the Reinsurer has not cured such breach within
thirty (30) days following written notice thereof from the Reinsured (unless the
amount not so paid is the subject of a good faith dispute) (a “Reinsurer Payment
Default”);
   
2)    the Reinsurer has ceased writing new or renewal business and has elected
to run off its existing business or an insurance or other regulatory authority
has ordered the party to cease writing new or renewal business;
   
3)    the Reinsurer has become insolvent, or has been placed into liquidation or
receivership (whether voluntary or involuntary), or there have been instituted
against it proceedings for the appointment of a receiver, liquidator,
rehabilitator, conservator, or trustee in bankruptcy or other agent known by
whatever name, to take possession of its assets or control of its operations;
         
4)    a Reinsurer Change of Control has occurred.  For purposes of this
Agreement, a “Reinsurer Change of Control” will be deemed to occur when either
(a) an individual person, corporation or other entity, or a group of commonly
controlled persons, corporations or entities, acquires, including through
merger, directly or indirectly, more than fifty percent (50%) of the voting
securities of the Reinsurer or obtains the power to vote (directly or through
proxies) more than fifty percent (50%) of the voting securities of the
Reinsurer, except if such individual person, corporation or other entity is
under common control with the Reinsurer or (b) Maiden Holdings, Ltd. no longer
directly or indirectly controls the power to vote more than fifty percent (50%)
of the voting securities of the Reinsurer;
   
5)    the Reinsurer's shareholders' equity is reduced to 50% or less of the
amount of its shareholders’ equity at either the inception of this Contract or
at the latest renewal or anniversary date of this Contract; or
         
6)    The Reinsurer fails to maintain an A.M. Best rating of A- (Stable) or
better.
         
Termination as a result of a Reinsurer Payment Default shall be effective upon
not less than ten (10) days prior written notice from the Reinsured to the
Reinsurer, and termination as a result of any other Reinsurer Special
Termination Event shall be effective upon not less than thirty (30) days prior
written notice from the Reinsured to the Reinsurer.  For greater certainty, the
Reinsured may not terminate this Contract as a result of a Reinsurer Special
Termination Event unless such event is continuing on the date the applicable
Reinsured delivers its notice of termination to the Reinsurer.
       
  
Following the effective date of the termination of this Contract as described in
this termination clause all reinsurance hereunder shall remain in force until
the expiration date, anniversary date, or prior termination date of all Policies
included therein, unless, not later than thirty (30) days following such
effective date of termination of this Contract, the Reinsured shall elect that
the Reinsurer shall not be liable for any Losses that occur, accrue or arise on
or after the effective date of termination.  If the Reinsured shall make such
election, within thirty (30) days following the date of such election, the
Reinsurer shall return to the Reinsured the unearned premium applicable to such
Policies in force at the time and date of termination, less the unearned portion
of the ceding commission paid thereon.

 
 
 

--------------------------------------------------------------------------------

 



   
Insolvency Clause (G86)
   
1.        Where an Insolvency Event occurs in relation to the Reinsured the
following terms shall apply (and, in the event of any inconsistency between
these terms and any other terms of this Contract, these terms shall prevail):
         
(1)          Notwithstanding any requirement in this Contract that the Reinsured
shall actually make payment in discharge of its liability to its policyholder
before becoming entitled to payment from the Reinsurer.
         
a)           the Reinsurer shall be liable to pay the Reinsured even though the
Reinsured is unable to actually pay, or to discharge its liability to, its
policyholder, but
         
b)           nothing in this Clause shall operate to accelerate the date for
payment by the Reinsurer of any sum which may be payable to the Reinsured, which
sum shall only become payable as and when the Reinsured would have discharged,
by actual payment, its liability for its current net loss but for it being the
subject of an Insolvency Event.
         
(2)          The existence, quantum, valuation and date for payment of any sum
which the Reinsurer is liable to pay the Reinsured under this Contract shall be
those and only those for which the Reinsurer would be liable to the Reinsured if
the liability of the Reinsured to its policyholders had been determined without
reference to any term in any composition or scheme of arrangement or any similar
such arrangement, entered into between the Reinsured and all or any part of its
policyholders, unless and until the Reinsurer serves written notice to the
contrary on the Reinsured in relation to any composition or scheme of
arrangement.
         
(3)          The Reinsurer shall be entitled (but not obliged) to set-off,
against any sum which it may be liable to pay the Reinsured, any sum for which
the Reinsured is liable to pay the Reinsurer.
         
2.        An Insolvency Event shall occur if:
         
(A)         i)        (in relation to (1), (2) and (3) above) a winding up
petition is presented in respect of the Reinsured or a provisional liquidator is
appointed over it or if the Reinsured goes into administration, administrative
receivership or receivership or if the Reinsured has a scheme of arrangement or
voluntary arrangement proposed in relation to all or any parts of its affairs;
or
         
ii)       (in relation to (1) above) if the Reinsured goes into compulsory or
voluntary liquidation; or
         
in each case, if the Reinsured becomes subject to any other similar insolvency
process (whether under the laws of England and Wales or elsewhere); and
         
(B)         the Reinsured is unable to pay its debts as and when they fall due
within the meaning of section 123 of the Insolvency  Act 1986 (or any statutory
amendment or re-enactment of that section).
         
Contracts (Rights of Third Parties) Act 1999 Clarification Clause NMA 2852
 
  
A person who is not a party to this Contract has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Contract but this
does not affect any right or remedy of a third party which exists or is
available apart from that Act.

 
 
 

--------------------------------------------------------------------------------

 



   
Intermediary Clause
   
All communications and notices served in accordance with any of the provisions
of this Contract shall be addressed to the party concerned through the offices
of  AII Reinsurance Broker Ltd., Hamilton, Bermuda who are hereby recognised by
all parties as the Intermediary.
         
Amendments Clause
   
It is understood and agreed that any mutually agreed modifications to this
Contract (whether by Addendum/Endorsement or other written correspondence) shall
be binding on both parties and shall be deemed to form a part of this Contract,
and attached hereto.
     
Arbitration
 
All disputes and differences arising under or in connection with this Contract
shall be referred to arbitration under ARIAS Arbitration Rules.
         
The Arbitration Tribunal shall consist of three arbitrators, one to be appointed
by the Claimant, one to be appointed by the Respondent and the third to be
appointed by the two appointed arbitrators.
         
The third member of the Tribunal shall be appointed as soon as practicable (and
no later than 28 days) after the appointment of the two party-appointed
arbitrators.  The Tribunal shall be constituted upon the appointment of the
third arbitrator.
         
The Arbitrators shall be persons (including those who have retired) with not
less than ten years’ experience of insurance or reinsurance within the industry
or as lawyers or other professional advisers serving the industry.
         
Where a party fails to appoint an arbitrator within 14 days of being called upon
to do so or where the two party-appointed arbitrators fail to appoint a third
within 28 days of their appointment, then upon application ARIAS (UK) will
appoint an arbitrator to fill the vacancy.  At any time prior to the appointment
by ARIAS (UK) the party or arbitrators in default may make such appointment.
         
The Tribunal may in its sole discretion make such orders and directions as it
considers to be necessary for the final determination of the matters in
dispute.  The Tribunal shall have the widest discretion permitted under the law
governing the arbitral procedure when making such orders or directions.
         
The seat of arbitration shall be London, England.
         
The proper law of this Contract shall be the law of England.
     
Non-Waiver
  
The failure of the Reinsured or the Reinsurer to insist on compliance with this
Contract or to exercise any right or remedy hereunder shall not constitute a
waiver of any rights or remedy contained herein nor estop either party from
thereafter demanding full and complete compliance nor prevent either party from
exercising such rights or remedy in the future.

 
 
 

--------------------------------------------------------------------------------

 


No Third Party Rights
 
Nothing in this Contract, express or implied, is intended to or shall confer
upon any person, other than the parties hereto, any rights, benefits or remedies
of any nature whatsoever under or by reason of this Contract.
     
Right to Associate
 
The Reinsurer shall have the right, but not the obligation, to associate at its
own expense in the defense or settlement of all claims impacting this Contract,
and the Reinsured shall cooperate with the Reinsurer in this regard. However,
nothing in this clause shall over-ride the provisions of the Loss Settlements
Clause.
     
Choice of Law & Jurisdiction
  
The validity, construction and performance of this Contract shall be governed by
the law of England and Wales and the Courts of England and Wales shall have
exclusive jurisdiction in any dispute hereunder

 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto, by their respective duly authorized
representatives have executed this Contract as of the dates specified below:
 

AmTrust Europe, Limited
   
BY:
/s/ Jeremy Cadle
       
Dated  
April 1, 2011
     
AmTrust International Underwriters, Limited
   
BY:
/s/ Edward Bennett, CEO
       
Dated
April 1, 2011
     
Maiden Insurance Company, Limited
   
BY:
/s/ David A. Lamneck, Senior Vice President
       
Dated
April 1, 2011
 

 
 
 

--------------------------------------------------------------------------------

 
 